Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.

Amended claims 1, 4-7, 8, 13-16, 21-24  are pending.  Claims 17, 29, 34 remain withdrawn. 

Repeated attempts to contact attorney in the interest of compact prosecution failed as his former colleagues were unhelpful with regard to his whereabouts.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previously presented rejection of  claims 1, 4-7, 8, 13-16, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.
	A critical limitation of the method of base claim 1 is the enhancer sequence (to be targeted).  The identity of this sequence (seq ID) is not recited.  Instantly amended dependent claim 6 attempts to define this, with open-ended comprising language, with other biological entities.  
The active ingredient needed for administration for the claimed method, that is the actual inhibitor agent with which targets the enhancer is also defined in functional terms (claims 4, 5).  The structural identities of these limitations of the claimed method are therefore vague and indefinite.   

	Applicants arguments point out disclosure in 
    PNG
    media_image1.png
    20
    174
    media_image1.png
    Greyscale
 in the specification to point out the above critical limitations.  Further according to Applicant 
    PNG
    media_image2.png
    268
    716
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    86
    706
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    19
    156
    media_image4.png
    Greyscale

Previously presented rejections pointed out that:
Applicant’s arguments are not persuasive because these pointed out description are not seq IDs.  The position taken by the examiner is that the information relating to the Seq ID is critical to the determination of patentability.  Examiner is unable to find Seq ID information in the file wrapper. What is the `	sequence 218632917-218634115?  How distal is distal?  
Examination guidelines with regards to Seq ID is shown below.  
MPEP 2422 Nucleotide and/or Amino Acid Sequence Disclosures in Patent Applications [R-10.2019]
(c) Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper copy disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of §§ 1.822 and 1.823. 
A nucleic acid sequence is a succession of bases signified by a series of a set of five different letters that indicate the order of nucleotides forming alleles within a DNA (using GACT) or RNA (GACU) molecule. By convention, sequences are usually presented from the 5' end to the 3' end.  
Amendments and dependent claims do not cure the previously raised issues.  
Therefore they are rejected as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Previously presented rejection of  claims 1, 4-7, 8, 13-16, 21-24 rejected under 35 U.S.C. 103 as being unpatentable over Altorok, Rheumatology 2015;54:1759-1770 and Miao, International Immunopharmacology, Volume 28, Issue 1, September 2015, Pages 626-633 further view of Ghosh, Journal of Investigative Dermatology (2013) 133, 1302–1310 is maintained.  

According to Applicant, in contrast to Altorok, the claims focus on specific cell type and that applicant identifies specific enhancer that regulates TGFbeta2 expression but Altorok fails to teach, disclose or suggest targeting TGFbeta2 sequence.  (emphasis added by the Examiner)  Further Altorok does not point out any specific causes for SSc.  Similarly, Applicant argues that Miao is focused on mRNAs and Miao silent with respect to TGFbeta2 expression.  Likewise, Applicant argues that Ghosh is silent with respect to targeting TGFbeta2 enhancer.  Therefore, according to Applicant, inhibiting transforming growth factor beta2 expression by targeting an enhancer sequence distal to a TGFbeta2 locus, inhibits the expression of TGFbeta2 is not obvious.

Response:
Applicants arguments are not persuasive for reasons of record.  
Explicit teaching in the prior art as to the criticality of the above highlighted focus of Applicant’s arguments was pointed earlier in previous action:

    PNG
    media_image5.png
    299
    780
    media_image5.png
    Greyscale

Again the role of TGF-β in SSc as taught in the cited references is pointed out in the previous action and are highlighted below with added emphasis.  
Altorok teaches that epigenetics is the holy grail in the pathogenesis of systemic sclerosis. See Fig.1 and Fig 2 pages 1765-1766.  
Altorok teach:
Scleroderma (systemic sclerosis, SSc) is a complex multisystem autoimmune disease characterized by three pathological hallmarks: vascular damage, activation of the immune system as demonstrated by the presence of disease-specific autoantibodies and excessive deposition of collagen in the skin and internal organs.  (Introduction)
Current evidence demonstrates alterations in DNA methylation, histone code modifications and changes in microRNA (miRNA) expression levels in SSc cells. 
the differential expression of numerous regulatory miRNAs in SSc, mainly in SSc fibroblasts, a number of which are important in TGF-beta pathways and downstream signaling cascades (Abstract)

SSc fibroblasts exhibit increased responsiveness to and production of cytokines and chemokines—in particular, TGF-beta cytokines in the TGF-beta downstream signaling cascades. Tissue fibrosis Page 1760 column A 
In epigenetic mechanisms, miRNAs are expressed in a tissue-specific and cell type specific manner [6567]. Of particular interest, epigenetic modifications, such as DNA and histone methylation and histone deacetylation, also participate in modulation of miRNA transcription.  Page 1783 column A, line 5
miRNAs are key elements in the pathogenesis of SSc.  miRNAs are regulated by TGF-beta and that miRNAs may play an integral role in the pathogenesis of fibrosis among patients with SSc.  Page 1783 column A first paragraph. 
miRNAs are crucial epigenetic regulators that modulate endothelial cell and fibroblast gene expression and are likely to play a role connecting both pathways of SSc pathogenesis. miRNAs are genome-encoded, non-coding RNA molecules that mediate the post-transcriptional regulation of multiple target gene expression [64]. It is generally accepted that miRNAs target the 30-untranslated region of messenger RNA (mRNA) by base pairing, causing degradation or translational repression of mRNA. Like the other
epigenetic mechanisms, miRNAs are expressed in a tissue-specific and cell type specific manner. Of particular interest, epigenetic modifications, such as DNA
and histone methylation and histone deacetylation, also participate in modulation of miRNA transcription [68].  This finding documents the existence of cross-talk among the various components of the epigenetic machinery.  miRNA in SSc (page 1762 column B.

Histone code modifications in FBs and B cells in SSc led to remarkable interest in using HDAC inhibitors.   HDAC inhibitor prevents SSc-related tissue fibrosis by reducing collagen I and fibronectin in dermal SSc FBs. Hypermethylation of the promoter region of FLI1 leads to repression of Fli-1, which is a transcription factor with an inhibitory function on collagen gene expression.  Fig. 1, Table 1.  Histone modification in SSc Page 1762 column A onwards. 
Therefore, Altorok teaches that epigenetic modifiers HDAC inhibitors and miRNAs and TGF-beta2 are inexorably linked in the treatment Scleroderma.
Miao teach: 
Evidence showed that cultured fibroblasts from SSc skin in vitro produce excessive amounts of various collagens, such as type I collagen, which consists of type I collagen and type II collagen, and the activation of dermal fibroblasts in SSc might be a result of stimulation by TGF-β signaling activation.  Introduction. 
Fibroblast activation induced by TGF-β, Wnts and innate immune receptors, along with reactive oxygen species (ROS) and oxidative stress is implicated in the disease pathogenesis.  Overview of SSC. Page 627 Column A
Comparison with the normal skin tissues, miRNAs and their targets are aberrantly expressed in skin tissue, serum and fibroblasts of SSc patients. The targets of miRNA, Fig. 2.  New advances of microRNAs (miRNAs) in the field of SSc research, including the upstream regulatory factors of miRNAs, the downstream targets, and the
feedback mechanisms between miRNAs and their targets. The targets of miRNA Page 629 column A
miRNAs could be specifically down-regulated via DNA hypermethylation modification of their promoters by DNA methyltransferase (DNMT), and miRNAs also could directly inhibit the DNMT expression by targeting the 3′-UTR of its transcript (miRNA and DNA methylation, also see section under miRNA and feedback mechanism).  Fig, 2 
In SSc fibroblasts, miR-196a expression was normalized by TGF-β small interfering RNA, and miR-196a inhibitor led to the overexpression of type I collagen in normal fibroblasts, whereas overexpression of miR-196a resulted in the down-regulation of type I collagen in SSc fibroblasts, indicating that miR-196a may participate in the disease pathogenesis.  
Evidence suggests that TGF-β activation plays a fundamental role in uncontrolled fibrosis of multiple organs induced by SSc, and that miR-21 is significantly up-regulated in SSc fibroblasts.  Evidence suggests that fibrotic responses are modulated by transcriptional activators, transcriptional cofactors, epigenetic factors, or miRNAs. 
cultured FBs maintain SSc phenotype over multiple generations by cellular epigenetic inheritance. The understanding of the molecular mechanism and the identification of miRNA targets and signaling pathway are expected to lead to new treatment methods and treatment innovations for patients with SSc, which is known as one of coined “epigenetic therapies”.  Though the study of interaction between miRNAs and DNA methylation in SSc is insufficient, we specially emphasize the role of this interaction in the mechanism of SSc pathogenesis in this review, since we foresee that
the analysis of the crosstalk between miRNAs and other epigenetic
modifications will provide us new research strategy for SSc pathological
clarification and new therapeutic targets for SSc patients. Conclusion and prospective.  

Therefore, Miao teaches that epigenetic modifiers HDAC inhibitors and miRNAs and TGF-beta2 are inexorably linked in the treatment Scleroderma

Likewise, 
Ghosh teach 
that p300 Is elevated in systemic sclerosis and Its expression Is positively regulated by TGF-beta and Targeted disruption of p300-mediated histone acetylation might therefore represent a viable antifibrotic strategy (Abstract).  Specifically, Ghosh teach, Figure 1. Enhanced expression of p300 in systemic sclerosis (SSc) fibroblasts and skin biopsies, Figure 2. Transforming growth factor-b (TGF- beta) augments the levels of p300, Figure 3. p300 stimulation by transforming growth factor-b (TGF-b), Figure 5 and 6 Transforming growth factor-b (TGF-beta) induces p300 recruitment and histone acetyltransferase (HAT)-dependent fibrotic responses. 

Altorok and Miao independently teach an epigenetic mechanism for dermal fibrosis in SSc.  These Review articles teach the differential expression of numerous regulatory miRNAs in SSc, mainly in SSc fibroblasts, which are important in TGF- beta pathways and downstream signaling cascades.  Altorok, Miao and Ghosh also teach that epigenetic modifications, such as DNA and histone methylation and histone deacetylation, and p300 inhibitors in the pathogenesis of SSc .  Selecting from these previously known inhibitors and assaying for their epigenetic properties are taught in these references.  With these teachings of the prior art, one of skill in the art would have reasonable expectation of succession in arriving at the instant limitations for the treatment of Scleroderma.    

Applicant’s arguments are further considered in the context of the 

    PNG
    media_image6.png
    68
    602
    media_image6.png
    Greyscale

dictates of the examination guidelines: The disclosure with respect to 
    PNG
    media_image7.png
    31
    325
    media_image7.png
    Greyscale

is vague.  What is disclosed in the specification cited as to the role of TGF-β in SSc is suggested in the prior art cited.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See also, Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).   The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. The cited references are good not only for what they teach by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
Suggestion:  Roll in the limitation of claim 8 into base claim 1.  Cancel withdrawn claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625